Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 1 of 65               PageID #: 138




LAW OFFICES OF DONALD L. WILKERSON

DONALD L. WILKERSON #5730
P.O. Box 42
Laupahoehoe, Hawaii 96764
Telephone:    (808) 533-4447
don@allislandslaw.com
Attorney for Defendant
JESSE EBERSOLE


                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                   )   CR. NO. 18-00094MS-01
                                            )
              Plaintiff,                    )   DEFENDANT JESSE EBERSOLE'S
                                            )   CHARACTER REFERENCE LETTERS;
       vs.                                  )   EXHIBITS “A” THROUGH “Z”;
                                            )   CERTIFICATE OF SERVICE
JESSE EBERSOLE,                             )
                                            )   DATE: JANUARY 19, 2021
              Defendant.                    )   TIME: 3:00 P.M.
                                            )   JUDGE: HONORABLE J. MICHAEL
              ____________________          )   SEABRIGHT


                             DEFENDANT JESSE EBERSOLE'S
                            CHARACTER REFERENCE LETTERS

              Defendant Jesse Ebersole, by and through counsel, Donald L. Wilkerson, hereby

submits his Character Reference Letters.

              DATED: Honolulu, Hawai'i, January 21, 2021.

                                            //s// Donald L. Wilkerson
                                           DONALD L. WILKERSON
                                           Attorney for Defendant




                                                1
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 2 of 65   PageID #: 139




                                   A
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 3 of 65      PageID #: 140

                                      VIOF N

                                                                 Roy Takemoto
                                                             Managing Director
    Harry Kim
      Mayor                               Amor

                                                             Barbara J. Kossow
                                   r'••   e':
                                      o"'-
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 4 of 65   PageID #: 141




                                   B
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 5 of 65                                PageID #: 142




                                               January 7, 2021


Chief Judge J. Michael Seabright
United States District Court
District of Hawaii
300 Ala Moana Blvd C-338
Honolulu, Hl 96850


Dear Judge Seabright;


I write this letter to you as a private citizen in support of a request for a lenient sentence for Jesse
Ebersol. As a former Deputy and then elected Prosecuting Attorney for over 27 years,I have not taken
the opportunity to write many of these letters. However,I have had the chance to get to know and
respect Mr. Ebersol through work and personal relationships, and through this knowledge, I believe that
he should not receive a harsh sentence.


When I first heard about the incident that brings Mr. Ebersol before this court,I can honestly say that I,
along with many others in Hawai'i County, was sick to my stomach. However, Mr. Ebersol has taken full
responsibility for his actions and realizes that he messed up. I have had conversations with him and
know that he has great remorse for his actions.


As you are aware, Mr. Ebersol dedicated the majority of his life to helping people and saving lives. As a
fire fighter, he rose to the rank of Battalion Chief through hard work, often putting his safety and security
in danger to help and save others.   After his departure from the Hawai`i County Fire Department, Mr.
Ebersol joined Hope Services, a local non-profit that helps the homeless and other less fortunate
members of our society.


When COVID-19 hit, Mr. Ebersol became and is still one of the county's key links in testing homeless
individuals.



About a week ago, one of my employees had an opportunity to accompany Mr. Ebersol as he provided
street medical services to homeless individuals.    My employee, who did not know Jesse personally at
the time, reported that the experience was extremely sad but very inspirational.       Many of the homeless
individuals that he took care of that night appeared to be unfriendly and unapproachable. However,
when Mr. Ebersol arrived, they came to life, obviously trusting and genuinely appreciating him. This was
true because Mr. Ebersol treated every one of them with dignity and respect. He listened to them and
took care of their needs, providing the medical resources as if they were his family.      In fact, my
employee told me that it was evident that these homeless individuals depend on the care that Mr.
Ebersol provides.    This report did not surprise me, as I have known Jesse for many years, and that is
generally his reputation.


As a public figure,I realize that writing a letter asking for lenience for Mr. Ebersol, a person who has
admittedly broken the law, will probably bring public criticism of me.     However,I also realize that failure
is a point in time in a person's life and not a definition of who someone is.
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 6 of 65                               PageID #: 143




When you take the balance of Mr. Ebersol's life, both before and after this incident, you will find that
Jesse Ebersol is a hero who made a stupid mistake at a point in his life. Jesse has time and time again
put his neck on the line for others. Writing this letter for him is the least I can do to show appreciation
for his heroic acts in my community.


Thank you for the opportunity to submit this letter in support of Jesse Ebersol.


wde c2 ed
Mitch Roth
Private Citizen
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 7 of 65   PageID #: 144




                                   C
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 8 of 65   PageID #: 145
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 9 of 65   PageID #: 146
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 10 of 65   PageID #: 147
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 11 of 65   PageID #: 148




                                   D
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 12 of 65                        PageID #: 149

 Harry Kim                                                                               Darren J. Rosario
   Mayor                                                                                       Fire Chief

                                                                                          Lance S. Uchida
                                                                                            Deputy Fire Chief




                                 County of Hawai‘i
                               HAWAI‘I FIRE DEPARTMENT
                               25 Aupuni Street  Suite 2501  Hilo, Hawai‘i 96720
                                      (808) 932-2900  Fax (808) 932-2928


February 28, 2020


Chief Judge J. Michael Seabright
United States District Court
District of Hawai‘i
300 Ala Moana Blvd C-338
Honolulu, Hawai‘i 96850

Dear Honorable Chief Judge J. Michael Seabright:

I am writing to urge a consideration of leniency for my colleague and friend, Mr. Jesse Ebersole.

My name is Lance Uchida, Deputy Fire Chief with the Hawai‘i Fire Department and I’ve known
Jesse, his wife Michele and both of his children for over 25 years. Although I am very
disappointed in the choices and decisions Jesse made leading him to the situation he and his
family are currently facing, I am here to speak about the “good” that Jesse has done for our
department and our community.

I’ve worked directly with Jesse while he and I were both assigned to the Hawai‘i Fire
Department’s Emergency Medical Services (EMS) Bureau. It is here where I really got to know
Jesse and his passion to help others, especially the underserved population on Hawai‘i Island.
His determination to assist our Kupuna struggling with limited resources, as well as the homeless
population dealing with less than desirable situations has been undeniable. I’ve witnessed
firsthand where Jesse went above and beyond, spending multiple Saturday’s and Sunday’s
assisting one particular Kupuna with lift assists, medication reconciliation, connecting this
person to resources, and just sitting and listening and talking stories. There are many other
similar type actions that Jesse has done for the homeless population as well. His passion to help
others regardless of their stature, race and or background is what I admire most about Jesse.

In regard to our department, Jesse was instrumental in developing our States first Community
Paramedicine pilot program, with an emphasis to “identify, assess and connect” population
groups that “fell through the cracks” of our healthcare system. The goal of this program was to
connect this demographic with the necessary services that would improve their quality of life.
This program was extremely successful as it saved hundreds of thousands of healthcare dollars,
reduced impact to the 911 system and most importantly, improved the quality of life for many.




                       Hawai’i County is an Equal Opportunity Provider and Employer.
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 13 of 65                     PageID #: 150




Letter to Honorable Chief Judge J. Michael Seabright
February 28, 2020
Page 2


Being this is Jesse’s first criminal offense against his nearly 30 years of public service with an
emphasis of service before self, I strongly believe a lesser sentence is more than appropriate for
this situation.

Respectfully submitted,



LANCE S. UCHIDA
Deputy Fire Chief
Hawai‘i Fire Department
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 14 of 65   PageID #: 151




                                    E
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 15 of 65   PageID #: 152
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 16 of 65   PageID #: 153
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 17 of 65   PageID #: 154




                                    F
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 18 of 65   PageID #: 155
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 19 of 65   PageID #: 156
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 20 of 65   PageID #: 157




                                   G
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 21 of 65                          PageID #: 158



Chief Judge J. Michael Seabright
United States District Court
District of Hawaii
300 Ala Moana Blvd.
C-338
Honolulu, HI 96850
                                                                                          March 1, 2020


Your Honor:

I am writing this letter of support for Jesse Ebersole.

I work around the country providing advice and oversight for strategic healthcare projects. For the past
3 years I have had the opportunity to work in Hilo and East Hawaii supporting the development of a
community network focused on vulnerable patients. This is when I came to learn about and witness the
community commitment and efforts of Jesse Ebersole.

During the initial phase of my work, I heard repeatedly from many stakeholders, that it was essential for
me to meet with Jesse to understand the current situation and needs of the community. Many said, “He
knows what is really needed in our community. He started the Community Outreach and Paramedicine
Program and is out with these types of community members constantly.”

As I came to learn and then witness, Jesse was out in the community, following up with hospital
discharges, Emergency Department “frequent fliers” and vulnerable community members with complex
healthcare conditions and social service needs. He committed his time to not only help these patients,
but to also collaborate and participate in any opportunity to share what he was experiencing and what
he felt was needed to develop solutions and programs that help these community members.

It became obvious to me that Jesse not only was a tremendous community advocate to solve these
issues—but he was also someone that was willing to follow through with additional steps, phone calls
and efforts to completion. (This has not been a trait that I have seen in very many of the community
stakeholders I work with around the country. He is a positive exception, and to me this is demonstrative
of the commitment and care he uniquely possesses).

Jesse’s character and demonstration of commitment for his community was repeated again when he left
the Fire Department. He created and launched a “Street Medicine Program” to work with vulnerable
homeless patients that had healthcare needs and follow up. In a very short time, this program has
already identified new and unique solutions for these patients.

As I wrote at the beginning of this letter: I work all over the United States on strategic community
healthcare projects. To date, I have not worked with any other individuals as dedicated and committed
as Jesse Ebersole. I realize he must be sentenced based on his crime; however, I would respectfully ask
Your Honor to also consider the good Jesse has brought to his community for many years and to
consider that there will be a tremendous loss in the East Hawaii community if Jesse is not there to
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 22 of 65                         PageID #: 159



continue the contributions he is making for vulnerable community members and also to other East
Hawaii healthcare constituents, as a supportive leader and example that contributes unceasingly.

I would be more than willing to speak to Your Honor in person or to anyone you designate to discuss in
more detail.



With much respect and thanks for your consideration,



Tom Spradling

Email: atspradling@gmail.com

Phone: 812-340-6289
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 23 of 65   PageID #: 160




                                   H
      Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 24 of 65                        PageID #: 161


March 2, 2020

The Presiding Magistrate
United States District Court
District of Hawaii


Your Honour,

It is my privilege to write this letter in support of Jesse Ebersole.

I have known Jesse for approximately four years, initially through mutual friends and colleagues, and working
together more directly through my work at HMSA. Jesse’s commitment to the community of Hawaii island,
made him a valuable partner and resource in identifying innovative ways to address some of our most
challenged residents. His pioneering work through the development and implementation of the island’s
community paramedicine program, to more recent work with HOPE Services, continues to demonstrate his
work ethic and knowledge, but even more so, his strong drive to improve the lives of others. Jesse works
tirelessly to ensure safety net services for all of our residents, particularly those without the means, ability or
self-determination to seek that care themselves. He has proven himself to be an invaluable champion of not
only the homeless and underinsured, but all people, who like so many of us struggle with navigating an overly
complex health system.

In my opinion, Jesse is one of the most gifted and dedicated community servants our state has. He has given
voice to so many of our population who are too often ignored, written off or forgotten, and has advocated for
increased resources and inter-industry partnerships with a level of success not seen in other communities. He
is a trusted resource and leader in health care delivery and reform, and I cannot imagine the advancements
that island experienced would have occurred without him. Beyond that, his natural ability to work with all
levels of skills and position, have led him to be the go-to leader for all community care efforts.

Jesse has worked diligently to restore trust within his family, and I am hopeful that he can continue down that
path, while simultaneously continuing the work of the programs he built. His efforts have led to innovative
solutions in a very under-resourced environment of care that has direct positive impact on so many lives.

Thank you for this opportunity to write on Jesse’s behalf. If there are any additional questions for me, please
do not hesitate to reach out directly at (808) 870-5171 or via email at karey@soapboxhi.com.

With Aloha,




Karey Kapoi
1379 Moohele Street
Wailuku, HI 96793
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 25 of 65   PageID #: 162




                                     I
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 26 of 65   PageID #: 163




3/6/20

Your Honor:

I write to share my personal experiences interacting
with Jesse Ebersole.

He worked for the Hawaii Fire Department on Hawaii
Island when we met professionally. I spoke with him, as
a journalist, several times and he was consistently
professional and helpful, despite the constraints of
department policy.

I have personally observed his compassion, interest in
helping improve public health overall and helping
protect individuals' health.

While covering the injury of two elderly pedestrians
near the newspaper, I witnessed Ebersole physically run
up the one-way street's sidewalk from the fire station
- to reach the scene faster than the engine was able.
This, to me, demonstrated quick-thinking, empathy and
dedication to the people he served.

While I was out picking up litter one evening,
Ebersole saw me, after hours. He was jogging, but
stopped to give an update (during his personal time).
This demonstrated, to me, that his interest in helping
the community goes beyond professional duty and is part
of his personal-life kuleana (responsibility).

Within feet of that same location where he'd
interrupted his jog, a couple of years earlier,
Ebersole found me, medically compromised, living in my
van while trying to survive medical complications of
diabetes.

I believe Ebersole saved my life, because I was having
repeated, severe insulin reactions that lasted multiple
hours and was without financial ability to maintain
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 27 of 65   PageID #: 164




housing. No one was checking in to see if I was okay,
and, many times, my life was at risk. Ebersole didn't
recognize me at first and showed deep concern before
saying with surprise, "You're Jeff!" He realized how
much my physical and mental demeanor had changed since
he'd interacted with the journalist I had been
previously.

Ebersole helped me, through the Hope Services medical
team he works with now, to get housing and, eventually,
a subsidized housing apartment with social-worker
oversight. This is much safer for me, while I continue
seeking medical assistance.

With more than 20 years of experience as a health
reporter at newspapers, I was aware of potential
resources and reached out to all I could think of - but
was repeatedly turned down. Ebersole helped me access
housing that I would otherwise not have been able to
find.

Professionally, I observed as a reporter while Ebersole
and a fire-department colleague visited frequent users
of emergency services. They proved emergency-services
use could be decreased through fire-department-
intervention visits, dramatically decreasing costs.

Ebersole attentively made sure it was okay for a
journalist to observe, protected patient
confidentiality but made sure I understood the nuances
of the program - and provided data to back up points
made about the program. That verifiable data helped me,
as a journalist, to document the program. An expert's
opinion is valuable. But data backing up that opinion
gives the reader evidence, and context.

Ebersole is on a first-name basis with people who
struggle with mental illness, mobility issues,
homelessness and addiction. He treats each with respect
and helps them recognize their own needs.
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 28 of 65   PageID #: 165




He could have left public-service behind after his
fire-department service. But he chose, instead, to dive
right back in and continue serving, through Hope
Services, after getting treatment himself. This
demonstrates, to me, that his commitment to public
service remains part of the fabric of his existence.

I value Ebersole's presence in the world and believe
that he is working diligently to rebuild trust, while
focusing on providing help to others. If we considered
people to be an "asset," I would view him as an
essential one for the community.

Mahalo nui (thank you with honor and appreciation).

Jeff Hansel*
Medically retired journalist
808-557-7355

440 Kapiolani St., Apt. 213
Hilo, HI 96720
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 29 of 65   PageID #: 166




                                     J
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 30 of 65   PageID #: 167
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 31 of 65   PageID #: 168




                                    K
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 32 of 65                                PageID #: 169



                                                                                                   Rise Above
                                    C. Kimo Alameda, PhD
                              CEO, Psychologist, Professor, Youth Association President
                                                   561 Puloku St.
                                                 Hilo, Hawaii 96720
                                       808-345-9280 adrkimo@icloud.com



Re: Jesse Ebersole – Character Reference                                                       March 1, 2020

Chief Judge J. Michael Seabright
United States District Court
District of Hawaii
300 Ala Moana Blvd. C-338
Honolulu, HI 96850

Honorable Judge J. Michael Seabright,

My name is C. Kimo Alameda and I have many job roles. I am the CEO of Bay Clinic Health Center, and
was previously the Director of the Hawaii County Office of Aging, as well as a practicing licensed
psychologist, adjunct professor at the University of Hawaii-Hilo, the host of a local TV show, and the
president of the Rise Above Youth Athletic Association. It is within the role of a friend, colleague, and
mentor that I write this letter on Mr. Jesse Ebersole’s behalf.

Mr. Ebersole is an all-around community contributor who is well-liked in the community by everyone he
is associated with. As a distinguished Fire Fighter for the County of Hawaii and now currently a
community homeless out-reach paramedic and liaison for HOPE Services Hawaii, Mr. Ebersole is a
valued individual who brings so much to the community. We have worked together on a number of
occasions delivering serves to those most in need and his heart has always been for and with the people.

Mr. Ebersole is also a family man. There is no doubt that he loves his family, his children, and his circle of
friends. His wife, Michele Ebersole, is also a remarkable woman who has changed the fabric of higher
education on Hawaii Island. She has recently received an honor from the University of Hawaii-Hilo
Chancellor’s office as a “super professor” doing good work in the community. This is simply a family that
has stuck together through the peaks and valleys of life, and will continue to stick together regardless of
the tough times they currently face.

This is a strong letter of support for my friend and his beautify family. Mr. Ebersole is a
remarkable man who deserves a second chance. If you have any questions, please contact                   ●       ●   ●
me anytime on my cell at the above number.

Sincerely,

C. Kimo Alameda, PhD.


Rise Above Athletic Association                              Basketball, Baseball, Volleyball, & Track
                                                                                                         ●       ●   ●
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 33 of 65   PageID #: 170




                                    L
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 34 of 65   PageID #: 171
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 35 of 65   PageID #: 172




                                  M
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 36 of 65   PageID #: 173
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 37 of 65   PageID #: 174




                                   N
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 38 of 65               PageID #: 175




Justin Kouchi
1975 Kilauea Avenue
Hilo, HI 96720
808-896-7363

March 9, 2020

Chief Judge J. Michael Seabright, United States District Court, District of Hawaii
300 Ala Moana Blvd. C-338
Honolulu, HI 96850


Your Honor,

Thank you for allowing me to submit this letter on behalf of my colleague, friend, and
mentor Jesse Ebersole.

My name is Justin Kouchi, I’m a 16 year veteran of the Hawaii county fire department
and currently a Fire medical specialist stationed, and in command of fire station 11a on
the Big Island. I have known Jesse longer than my entire adult life, first meeting him
when I was in high school and volunteering in the Hilo medical center emergency
room. From the moment I met him I was in awe of his ability as a paramedic. It was
clear to anybody that he is a top tier medic, the one who want by your side had anything
happened to you or your family.

I was fortunate to join the Hawaii county fire department in 2004 and started working
with Jesse almost immediately. My first station assignment was with Jesse and I had the
privilege of working closely with him. Working with Jesse showed me how to save lives,
manage intense emergencies, and most importantly how to comfort and console
patients and families during some of the worst days of their lives. It’s a clear fact that
there are dozens of people in our community who would not be alive had it not been for
Jesse’s direct actions.

Jesse’s amazing capably of saving lives continue to leave a legacy within the EMS
community. Learning from Jesse allowed me to earn my Paramedic license. For me, the
paramedic training was difficult, with many setbacks along the way. Jesse encouraged
me through it, and he was pivotal in me getting my Paramedic license. The knowledge
he passed down and high standards he instilled in me has directly allowed me to save
many lives as well. That sentiment is shared by many of my colleges who have used his
teachings to save many lives giving multiples of families more time with their loved
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 39 of 65                 PageID #: 176




ones. Recently, a 63 year old woman walked into my fire station to thank us for saving
her life. I was in command of her care and that woman was clinically dead for over 30
minutes before she was revived. I used specific skills taught to me by Jesse on that
extremely difficult case. Jesse also was instrumental in implementing our community
paramedicine program, which proactively reaches out to at-risk members of the
community to improve their health and lives.

Jesse is an outstanding paramedic but surely that’s not the only good in him. Countless
times he has been there for friends and co workers in times of crisis. I remember many
times he had gone far out of his way to check on fellow fighters and friends going
through difficult times. He has also given countless hours of his own time to volunteer
projects on the big island

I recall a time which cemented his character to me. On an early Sunday morning in 2012
I was going through a serious personal crisis. I was a total mess and the situation was so
bad that I was transported by ambulance to the emergency room. As soon as I was
taken out of the ambulance I looked up and saw Jesse. Upon hearing the news he came
immediately on. Sunday morning to be at my side. During that difficult time and after
recovering only a small amount of friends stuck by my side. Jesse was instrumental in
getting me through that difficult time and allowed me to heal. I’m proud to say that I
was able to recover and continue my job and passion of EMS.

I feel extremely strong that Jesse is remorseful for his actions. When he told me about
this legal matter, prior to the plea and media attention he was visibly remorseful and
regretful. I could truly feel how sorry he was and how he wanted to make things
right. Shortly later he told me about his intention to take responsibility and cooperate
fully with the investigators and I am incredibly proud of him for doing so.

In no way do I believe it’s an excuse but feel it should be considered. I feel it’s clear that
Jesse was manipulated by the principal of this case, Mrs. Kealoha to serve her own self
interests. The principal was the reason behind the lawyer who was initially
representing him (who has since been disbarred). I believe Jesse was given unethical
advice that contributed to this crime being committed. I don’t believe this is an excuse
for his crime, though I would feel remiss had I not stated this.

Since the plea, Jesse has taken solid actions to improve his life in many aspects. A
complete Mea culpa in my opinion. On his own, he admitted that he needed help and
went to a residential treatment program in the mainland. Jesse also has made amends
with his family and it’s beautiful to see their family relationship so loving and close. Just
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 40 of 65              PageID #: 177




recently I learned he has been doing community outreach, working with senior citizens
to improve their health.

I’m extremely proud ofJesse’s actions since his plea. When I first met Jesse I thought
very high of him, after working with and becoming his friend I thought even higher of
him. However, it’s at present, after seeing how much he has improved his life and
continues to improve the community that I think most highly of him.

Your honor, I am asking you for maximum leniency for Jesse. Throughout his life and
career he has given many the priceless gift of life. Our community has greatly
benefitted from Jesse in the past and will continue to benefit from Jesse in the future. I
can say that without a doubt, I am a better person because of Jesse Ebersole and I’m
asking you to give him maximum freedom and leniency.

Your Honor, thank you for your time and consideration in accepting my letter. I can be
reached for questions or comment at my contact info below.



Justin Kouchi
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 41 of 65   PageID #: 178




                                   O
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 42 of 65                             PageID #: 179



To Judge J. Michael Seabright,



I am writing this letter on behalf of Jesse Ebersole. I have known Jesse professionally for 17 years. First
as a preceptor, then as a coworker, and lastly as a supervisor. On the ambulance, Jesse has always had
patient care as a priority. This has been demonstrated by the employee of the year award that he has
won for the Hawaii Fire Department. Jesse has also received EMS provider of the year during his long
and meritorious service with the Hawaii Fire Department. The Hawaii Fire Department’s Community
Paramedicine project was Jesse’s brainchild. The Community Paramedicine project has not only
improved countless kapuna lifestyles and overall wellbeing but has saved the overall health system a
significant amount of money.

 Even after retiring for the Fire Department Jesse continues his community service by working for HOPE
services where he is spearheading the street medicine project. This project focuses on taking the
initiative to care for the homeless populations medical needs on the big island.

 Jesse has serviced the big island and its residents and visitors for over 30 years. Jesse is an asset to his
community and a valued resource for many years. I truly believe that it would be a terrible lost to the
big island if Jesse Ebersole would not be able to continue to provide his valued services for our residents
and visitors. Please consider the countless good that Jesse has and continues to do every day; do not let
one mistake mar one of the big islands most influential health care providers life. Thank you for your
time and consideration in this matter.




Sincerely,


Vern Hara
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 43 of 65   PageID #: 180




                                    P
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 44 of 65   PageID #: 181
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 45 of 65   PageID #: 182




                                   Q
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 46 of 65                              PageID #: 183



Curt S. Oishi
276 Lewa Nuu Street
Hilo, Hawaii 96720


March 9, 2020
Re: Jesse Ebersole
To: The Honorable Chief Judge Seabright
I have known Jesse Ebersole as a co-worker and close friend since 1992 when he entered the Fire
Department. We were both Paramedics, over the years we became close friends. I was surprised to hear
about his case as I have always known him to be trustworthy, hardworking and an outstanding public
servant. For these reasons, I am happy to write this letter of reference for him regarding this matter and
hope that I can convey to the Court the type of person Jesse is.

Working together under stressful and dangerous situations, as we did in the fire department, you learn a
lot about your fellow fire fighters. I particularly recall arriving at an accident scene where a patient
needed immediate extrication and Jesse, having arrived first on the scene, jumped right in and did what
needed to be done even if it was beyond his duties to get the patient the immediate care that she needed.
Having worked with Jesse over the years, I know him well enough that I would trust my life and the lives
of my family members in his hands.

Jesse is a good man, but even the best, make mistakes. He has acknowledged his mistakes and has always
taken full responsibility for his actions, never making excuses for himself. More importantly, he has
since worked very hard to make amends to his wife, children, family and friends and to heal himself. It
has been a long and painful recovery, but Jesse understands the wrong he has done and the pain that he
has caused and I sincerely believe that he has learned from these mistakes and would not put himself in
these situations ever again.

Today, Jesse continues to work to ensure he does right by his family, friends, and community.
Jesse was instrumental in starting the Parkinson’s Rocksteady Boxing program here in Hilo a little over a
year ago. He even recruited me to become a volunteer coach with him. With Jesse as the lead coach, our
“fighters”, as we refer to them, have been able to reverse some of the effects of this disease and feel better
and stronger. I have heard our fighters express such appreciation for all that Jesse has done for them. In
addition to volunteering his time as a boxing coach, Jesse also works part time for Hope services,
providing much needed medical care for homeless on the streets. He really goes above and beyond to
help these clients in whatever ways to try to improve their situations.

I love Jesse like a brother and have witnessed his recovery, his continued service to the community, and
most of all his love for his family. Please consider Jesse’s recovery and hard work, while you decide
Jesse’s sentencing. He is an honorable man and a valuable member or our community. Thank you very
much for your time and consideration,

Sincerely,


Curt S. Oishi
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 47 of 65   PageID #: 184




                                   R
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 48 of 65                                              PageID #: 185



                                                     Friday, January 8, 2021

Chief Judge J. Michael Seabright
United States District Court
District of Hawaii
300 Ala Moana Blvd C-338
Honolulu, HI 96850
Addressee:

Hugh Y Ono, Citizen of the County of Hawaii
455 Ekela Street, Hilo Hawaii 96720

Dear Judge Michael Seabright:

   I am a long-term citizen of the County of Hawaii originally re-locating from Kailua, Oahu in1969, thus I have been here and
claim Hilo as my “Hometown”.
   I first met Jesse Ebersole in 2003 in a most auspicious way. I was meeting with the Mayor Kim when I had an heart episode
known as “sic sinus syndrome” where the heart beat drops below 20 beats per minute and other symptoms not so pleasant.
   The very first responders were: Mayor Kim, Managing Director, Dixie Kaetsu, Managing Director and immediately there after
the Fire Chief, Darryl Oliveria, who stabilized me. The EMT on scene was, “Jesse Ebersole” and to this day, I will always
appreciate the attention and “priority care” given me to my ambulance trip to Hilo Medical Center and its Emergency Room.
   Well… I am fully recovered due to EMT’s Ebersole’s actions, and resulting in a “pacemaker” being implanted, very
successfully and am now on my Pacemaker No. 2 and doing just “terrific”.

  However, thereafter, I have gotten to really known the “Ebersole” family… very well.
   1. His wife, Michelle, is a “Goya” and an outstanding young person representing Hilo as “Professor in the “UHH College
       of Education”.
   2. His Mother and Father-in-Law have been both leaders in our small but “special community”.
   3. His Children are outstanding and very special students, who will contribute to our Big Island Community, No doubt!


Judge Seabright: I am asking that you take the above into consideration as:
    1. Jesse understands that he did wrong and is prepared to re-direct his life as it was prior.
    2. After talking to him, he is very aware of his life mistake. He knows and I know he will never make this mistake again.
    3. A Sentence that would incarcerate him… really serves no purpose at all except to add more “cost to the US
         Government Penal System Budget Costs”.
    4. I have “no doubt” that he will never ever get involved in any such or “illegal” situation” in the future. And I will vouch
         for that and be “responsible in charge” if necessary.

 In closing, MY PLEA TO YOU TO GRANT “JESSE EBERSOLE” leniency. in the end… no great purpose is served by a “severe
sentence” as I am certain… lessons have been learned.

  I welcome a call from you to discuss this at any time… Please do call me…

  Hugh Y Ono, P.E.



 Citizen of the County of Hawaii…
 455 Ekela Street, Hilo, HI, 96720
 Ph: 808-959-1342 Email: hono@hawaii.rr.com
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 49 of 65   PageID #: 186




                                    S
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 50 of 65               PageID #: 187


Harry & Jill Kubojiri
1069 Oihana Street
Hilo, Hawaii 96720
Email: jkubojiri@gmail.com

March 8, 2020

The Honorable Chief Justice J. Michael Seabright
United States District Court
District of Hawaii
300 Ala Moana Blvd.
C-338
Honolulu, Hawaii 96850


RE: Character Reference for Jesse Ebersole

Your Honor,

The aim of this letter is to present the good character of Jesse Ebersole. We have
known each other for at least 15 years. We can confirm that he is careful, considerate,
efficient and dedicated to the well-being of others. He has received several honors for
his dedication to his work in our community.

Jesse is well-regarded among all the community as a person of high integrity and
honesty. He has worked hard to make our community a better place.

Jesse has always been a wonderful father and husband. He has made many changes
to regain the trust of his family and community. He has been a good neighbor and friend
for many years.

We are aware that he has pleaded guilty to the charges. However, we wish to express
that this is not the typical Jesse that we know, love and trust. This unfortunate situation
was most probably one-of-a-kind. He has expressed to us many times that he is
extremely remorseful and is trying to make amends with those he hurt most, his family.


I hope this letter will give you an idea of his good character and help him get a second
chance to prove this was an unusual occurrence.

Thank you for taking the time to read this letter.

Sincerely,


Harry and Jill Kubojiri
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 51 of 65   PageID #: 188




                                    T
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 52 of 65   PageID #: 189
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 53 of 65   PageID #: 190




                                   U
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 54 of 65   PageID #: 191
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 55 of 65   PageID #: 192




                                   V
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 56 of 65   PageID #: 193
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 57 of 65   PageID #: 194




                                 W
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 58 of 65   PageID #: 195
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 59 of 65   PageID #: 196




                                    X
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 60 of 65   PageID #: 197
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 61 of 65   PageID #: 198




                                    Y
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 62 of 65   PageID #: 199
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 63 of 65   PageID #: 200




                                    Z
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 64 of 65   PageID #: 201
Case 1:18-cr-00094-JMS Document 33 Filed 01/07/21 Page 65 of 65                   PageID #: 202




                                CERTIFICATE OF SERVICE



I hereby certify that a copy of the foregoing was served upon the following party on January 7,

2021, by:

[X]    Electronic Filing



       Assistant U.S. ATTORNEY
       MICHAEL WHEAT
       Michael.wheat@usdoj.gov

       darci_ing-dodson@hip.uscourts.gov
       United States Probation Officer
       300 Ala Moana Blvd., Room C-110
       P. O. Box 50111
       Honolulu, Hawaii 96850-0001




                                                     //s// Donald L . Wilkerson
                                                    DONALD L. WILKERSON




                                                1
